Citation Nr: 1521004	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board at a May 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to a compensable disability evaluation for his service-connected skin disability.  Specifically, at the May 2014 Board hearing, the Veteran testified that his skin condition covers his chest, torso and back.  The Board notes that at the time of his most recent VA examination in October 2012, there was no involvement of exposed areas, and less than five percent involvement of the total body area.  The Veteran's May 2014 Board testimony, in conjunction with other statements of record, is therefore an indication that his service-connected disability has increased in severity since his last examination, thus necessitating a remand to provide him a new VA examination.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Further, the Board notes that the Veteran testified that he has received continued dermatology treatment at various VA facilities.  The most current records date to May 2012, three years ago.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from May 2012 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Then, schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of his service-connected skin disorder.  All effort should be made to schedule the Veteran's examination for a time when his skin disease is most active.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




